UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-22920 Numerex Corp (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 11-2948749 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Parkwood Circle, Suite 500 Atlanta, GA30339-2119 (Address of Principal Executive Offices) (Zip Code) (770)693-5950 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of November 12, 2010, an aggregate of 15,106,822 shares of the registrant's Class A Common Stock, no par value (being the registrant's only class of common stock outstanding), were outstanding. NUMEREX CORP. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three and Nine Months Ended September 30, 2010 and September 30, 2009 3 Condensed Consolidated Balance Sheets (Unaudited) September 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2010 and September 30, 2009 5 Condensed Consolidated Statement of Shareholders' Equity (Unaudited) for the Nine Months Ended September 30, 2010 6 Notes to Condensed Consolidated Financial Statements – (Unaudited) 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures about Market Risk 24 Item 4.Controls and Procedures 25 PART II - OTHER INFORMATION Item 1.Legal Proceedings 25 Item 1A.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.Removed and Reserved 25 Item 5.Other Information 25 Item 6.Exhibits 26 Signature Page 27 Certifications 28 Exhibits 28 PART I.FINANCIAL INFORMATION Item 1. Financial Statements. Numerex Corp and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net sales: Hardware $ Service Total net sales Cost of hardware sales, exclusive of depreciation andamortization shown separately below Cost of services, exclusive of depreciation and amortization shown separately below Gross profit Sales and marketing expenses General, administrative and legal expenses Engineering and development expenses Bad debt expense 53 Depreciation and amortization Operating earnings (loss) ) ) Interest expense ) Other income (expense) 9 - ) 1 Income (loss) before income taxes ) ) Provision for income taxes 59 31 73 96 Net income (loss) ) ) Other comprehensive income (loss), net of income tax: Foreign currency translation adjustment 2 6 8 8 Comprehensive income (loss) $ $ ) $ $ ) Basic income (loss) per common share $ $ ) $ $ ) Diluted income (loss) per common share $ $ ) $ $ ) Weighted average common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements – unaudited 3 Numerex Corp and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share information) September 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $425 at September 30, 2010 and $548 at December 31, 2009 Inventory Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property and equipment, net Goodwill, net Other intangibles, net Software, net Other assets - long term TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Other current liabilities Note payable - Deferred revenues Obligations under capital leases 24 TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Obligations under capital leases and other long-term liabilities Deferred income taxes TOTAL LONG TERM LIABILITIES COMMITMENTS AND CONTIGENCIES - - SHAREHOLDERS’ EQUITY Preferred stock - no par value; authorized 3,000,000; none issued - - Class A common stock - no par value, authorized 30,000,000; issued 16,321,079 shares at September 30, 2010 and 16,307,963 shares at December 31, 2009; outstanding 15,080,270 shares at September 30, 2010 and 15,082,154 shares at December 31, 2009 Class B common stock – no par value; authorized 5,000,000; none issued - - Additional paid-in-capital Treasury stock, at cost, 1,240,809 shares on September 30, 2010 and 1,225,809 shares on December 31, 2009 ) ) Accumulated other comprehensive earnings 8 - Retained deficit ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements – unaudited 4 NUMEREX CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (In thousands) For the nine month period ended September 30, Cash flows from operating activities: Net loss $ $ ) Adjustments to reconcile net earnings (loss) to net cash provided by/(used in) operating activities: Depreciation Amortization Allowance for doubtful accounts Inventory Reserves 62 Non-cash interest expense 26 Stock options compensation expense Stock issued in lieu of directors fees 46 94 Deferred income taxes 59 - Changes in assets and liabilities which provided/(used) cash: Accounts and notes receivable ) Inventory Prepaid expenses & interest receivable ) ) Other assets ) 8 Accounts payable ) Other current liabilities ) Deferred revenue Income taxes ) ) Other non-current liabilities ) ) Net cash provided by operating activities: Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of intangible and other assets ) ) Purchase of investment ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of common stock options 12 6 Fees paid for credit facility ) - Purchase of Treasury Stock ) ) Repurchase of warrants ) - Principal payments on capital lease obligations ) ) Principal payments on notes payable and debt ) ) Net cash used in financing activities: ) ) Effect of exchange differences on cash 8 10 Net increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Supplemental Disclosures of Cash Flow Information Cash payments for: Interest 36 Income taxes 32 62 Disclosure of non-cash activities: Capital leases Non-cash interest 26 Non-cash financing payments See accompanying notes to condensed consolidated financial statements – unaudited 5 NUMEREX CORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited) (in thousands) Accumulated Additional Other Common Stock Paid-In Treasury Comprehensive Retained Shares Amount Capital Stock Earnings Earnings Total Balance, December 31, 2009 $ $ $ ) $
